Exhibit 10.1

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (the “Agreement”), dated as of September 24, 2008, is made
by and among GSCP (NJ), Inc., GSC Recovery II, L.P., GSC Recovery IIA, L.P., GSC
Partners CDO Fund, Limited, GSC Partners CDO Fund II, Limited, OCM Principal
Opportunities Fund, L.P. and OCM/GFI Power Opportunities Fund, L.P. (each of the
foregoing individually, a “Stockholder” and, collectively, the “Stockholders”),
Cherokee International Corporation, a Delaware corporation (the “Company”),
Lineage Power Holdings, Inc., a Delaware corporation (“Parent”) and Birdie
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”).  Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

WHEREAS, concurrently herewith, the Company, Parent and Merger Sub are entering
into an Agreement and Plan of Merger (the “Merger Agreement”), providing for the
merger of Merger Sub with and into the Company with the Company as the surviving
corporation (the “Merger”), upon the terms and subject to the conditions set
forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, each of the Stockholders beneficially owns and
has (or upon exercise or exchange of a convertible security will have) the power
to vote and dispose of the number of shares of common stock, par value $0.001
per share, of the Company (the “Common Stock”) set forth opposite such
Stockholder’s name on Schedule A attached hereto (the “Owned Shares” and,
together with any securities issued or exchanged with respect to such shares of
Common Stock upon any recapitalization, reclassification, merger, consolidation,
spin-off, partial or complete liquidation, stock dividend, split-up or
combination of the securities of the Company or any other similar change in the
Company’s capital structure or securities of which such Stockholder acquires
beneficial ownership after the date hereof and prior to the termination hereof,
whether by purchase, acquisition or upon exercise of options, warrants,
conversion of other convertible securities or otherwise, collectively referred
to herein as, the “Covered Shares”); and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, each of Parent and Merger Sub has required that the
Stockholders agree, and in order to induce Parent and Merger Sub to enter into
the Merger Agreement, the Stockholders have agreed, to enter into this Agreement
with respect to (a) the Covered Shares and (b) certain other matters as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I.

VOTING AGREEMENT

 

Section 1.1                                      Voting Agreement.  The
Stockholders hereby agree, on a several but not joint basis, that during the
Voting Period, at any meeting of the stockholders of the Company, however
called, or at any postponement or adjournment thereof or in any other
circumstances upon which a vote, consent or other approval (including by written
consent) is sought, the Stockholders shall (a) when a meeting is held, appear at
such meeting or otherwise cause the Covered Shares to be counted as present
thereat for the purpose of establishing a quorum and (b) vote (or cause to be
voted) in person or by proxy the Covered Shares: (i) in favor of the Merger, the
Merger Agreement and the transactions contemplated by the Merger Agreement if a
vote, consent or other approval (including by written consent) with respect to
any of the foregoing is sought and (ii) against any (x) extraordinary corporate
transaction (other than the Merger or the transactions with Parent and Merger
Sub contemplated by the Merger Agreement), such as a merger, consolidation,
business combination, tender or exchange offer, reorganization,
recapitalization, liquidation, sale or transfer of a material amount of the
assets or securities of the Company or any of its subsidiaries (other than
pursuant to the Merger or the transactions with Parent and Merger Sub
contemplated by the Merger Agreement) or any other Takeover Proposal or (y)
amendment of the Company’s certificate of incorporation or by-laws or other
proposal or transaction involving the Company or any of its subsidiaries, which
amendment or other proposal or transaction would in any manner reasonably be
expected to impede, delay, frustrate, prevent or nullify the Merger, the Merger
Agreement or any of the other transactions contemplated by the Merger Agreement
or result in a breach in any material respect of any representation, warranty,
covenant or agreement of the Company under the Merger Agreement or change in any
manner the voting rights of the Common Stock.  For the purposes of this
Agreement, “Voting Period” shall mean the period commencing on the date hereof
and ending immediately prior to any termination of this Agreement pursuant to
Section 6.1 hereof.

 

Section 1.2                                      Acknowledgement.  The
Stockholders hereby acknowledge receipt and review of a copy of the Merger
Agreement.

 

Section 1.3                                      Proxy.

 


(A)                                  EACH STOCKHOLDER, ON A SEVERAL BUT NOT
JOINT BASIS, HEREBY GRANTS TO, AND APPOINTS, PARENT, THE PRESIDENT OF PARENT AND
THE SECRETARY OF PARENT, IN THEIR RESPECTIVE CAPACITIES AS OFFICERS OF PARENT,
AND ANY OTHER DESIGNEE OF PARENT, EACH OF THEM INDIVIDUALLY, SUCH STOCKHOLDER’S
IRREVOCABLE (UNTIL THE VOTING AGREEMENT TERMINATION DATE (AS DEFINED BELOW), AT
WHICH TIME SUCH PROXY SHALL BE AUTOMATICALLY REVOKED) PROXY AND ATTORNEY-IN-FACT
(WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED SHARES IN ACCORDANCE WITH
SECTION 1.1 HEREOF.  EACH STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE
(UNTIL THE VOTING AGREEMENT TERMINATION DATE, AT WHICH TIME SUCH PROXY SHALL BE
AUTOMATICALLY REVOKED) AND COUPLED WITH AN INTEREST AND WILL TAKE SUCH FURTHER
ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE
INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY SUCH
STOCKHOLDER WITH RESPECT TO THE COVERED SHARES.

 

2

--------------------------------------------------------------------------------



 


(B)                                 THE PARTIES ACKNOWLEDGE AND AGREE THAT
NEITHER PARENT, NOR PARENT’S SUCCESSORS, ASSIGNS, SUBSIDIARIES, DIVISIONS,
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS AND AFFILIATES, SHALL OWE
ANY DUTY TO, WHETHER IN LAW OR OTHERWISE, OR INCUR ANY LIABILITY OF ANY KIND
WHATSOEVER, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO ANY AND ALL CLAIMS,
LOSSES, DEMANDS, CAUSES OF ACTION, COSTS, EXPENSES (INCLUDING REASONABLE
ATTORNEY’S FEES) AND COMPENSATION OF ANY KIND OR NATURE WHATSOEVER TO THE
STOCKHOLDER IN CONNECTION WITH, AS A RESULT OF OR OTHERWISE RELATING TO ANY VOTE
(OR REFRAIN FROM VOTING) BY PARENT OF THE COVERED SHARES SUBJECT TO THE
IRREVOCABLE PROXY HEREBY GRANTED TO PARENT AT ANY ANNUAL, SPECIAL OR OTHER
MEETING OR ACTION OR THE EXECUTION OF ANY CONSENT OF THE STOCKHOLDERS OF THE
COMPANY.  THE PARTIES ACKNOWLEDGE THAT, PURSUANT TO THE AUTHORITY HEREBY GRANTED
UNDER THE IRREVOCABLE PROXY, PARENT MAY VOTE THE COVERED SHARES PURSUANT TO
SECTION 1.1 HEREOF IN FURTHERANCE OF ITS OWN INTERESTS, AND PARENT IS NOT ACTING
AS A FIDUCIARY FOR THE STOCKHOLDERS.


 


(C)                                  EXCEPT PURSUANT TO THE TERMS OF THIS
AGREEMENT OR APPLICABLE LAW, THIS IRREVOCABLE PROXY SHALL NOT BE TERMINATED BY
ANY ACT OF A STOCKHOLDER, WHETHER BY THE DEATH OR INCAPACITY OF A STOCKHOLDER OR
BY THE OCCURRENCE OF ANY OTHER EVENT OR EVENTS (INCLUDING, WITHOUT LIMITING THE
FOREGOING, THE TERMINATION OF ANY TRUST OR ESTATE FOR WHICH THE STOCKHOLDER IS
ACTING AS A FIDUCIARY OR FIDUCIARIES OR THE DISSOLUTION OR LIQUIDATION OF ANY
CORPORATION OR PARTNERSHIP).  IF AFTER THE EXECUTION HEREOF A STOCKHOLDER SHOULD
DIE OR BECOME INCAPACITATED, OR IF ANY TRUST OR ESTATE SHOULD BE TERMINATED, OR
IF ANY CORPORATION OR PARTNERSHIP SHOULD BE DISSOLVED OR LIQUIDATED, OR IF ANY
OTHER SUCH EVENT OR EVENTS SHALL OCCUR BEFORE THE VOTING AGREEMENT TERMINATION
DATE, CERTIFICATES REPRESENTING THE COVERED SHARES SHALL BE DELIVERED BY OR ON
BEHALF OF SUCH STOCKHOLDER IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
MERGER AGREEMENT AND THIS AGREEMENT, AND ACTIONS TAKEN BY THE PARENT HEREUNDER
SHALL BE AS VALID AS IF SUCH DEATH, INCAPACITY, TERMINATION, DISSOLUTION,
LIQUIDATION OR OTHER EVENT OR EVENTS HAD NOT OCCURRED, REGARDLESS OF WHETHER OR
NOT THE PARENT HAS RECEIVED NOTICE OF SUCH DEATH, INCAPACITY, TERMINATION,
DISSOLUTION, LIQUIDATION OR OTHER EVENT.

 

Section 1.4                                      Other Matters.  Except as set
forth in Section 1.1 of this Agreement, each Stockholder shall not be restricted
from voting in favor of, against or abstaining with respect to any matter
presented to the stockholders of the Company.  In addition, nothing in this
Agreement shall give Parent or any of its officers or designees the right to
vote any Covered Shares in connection with the election of directors or any
other matter not expressly contemplated by Section 1.1.


 

ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to each Stockholder and Parent that
the Company has all necessary power and authority to execute and deliver this
Agreement and this Agreement has been duly and validly authorized, executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium or other similar laws relating to creditors rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).

 

3

--------------------------------------------------------------------------------


 

Subject to Article IV of this Agreement, the Company Board has taken all
necessary action to ensure that the restrictions on business combinations
contained in Section 203 of the DGCL will not apply to this Agreement or the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by the Company do not, and the consummation by the Company of the
transactions contemplated hereby and compliance by the Company with the terms
hereof will not, conflict with, or result in any violation or default of (with
or without notice or lapse of time or both), any provision of, the certificate
of incorporation or by-laws of the Company, any trust agreement, contract, loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license or Law applicable to the
Company or to the Company’s properties or assets.

 

ARTICLE III.


REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDERS


 

Each Stockholder hereby represents and warrants, on a several but not joint
basis, to Parent as follows:

 

Section 3.1                                      Valid Existence.  Such
Stockholder is duly organized, formed or created, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

Section 3.2                                      Authority Relative to This
Agreement.  Such Stockholder has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly authorized, executed and delivered by such Stockholder and, assuming
the due authorization, execution and delivery by the other parties hereto,
constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).

 

Section 3.3                                      No Conflict.

 


(A)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH STOCKHOLDER DO NOT, AND THE PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT BY SUCH STOCKHOLDER AND THE CONSUMMATION BY SUCH
STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT, (I) CONFLICT WITH
OR VIOLATE ANY LAW APPLICABLE TO SUCH STOCKHOLDER OR BY WHICH THE OWNED SHARES
ARE BOUND OR AFFECTED OR (II) RESULT IN ANY BREACH OF OR CONSTITUTE A DEFAULT
(OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT)
UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, OR RESULT IN THE CREATION OF A LIEN OR ENCUMBRANCE ON, ANY OF
THE OWNED SHARES PURSUANT TO, ANY NOTE, BOND, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH SUCH STOCKHOLDER IS A PARTY OR BY WHICH SUCH STOCKHOLDER OR THE OWNED
SHARES ARE BOUND OR AFFECTED.

 

4

--------------------------------------------------------------------------------



 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
BY SUCH STOCKHOLDER DO NOT, AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WILL NOT, REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF,
OR FILING WITH OR NOTIFICATION TO, ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL
ENTITY, AGENCY OR OFFICIAL EXCEPT (I) FOR APPLICABLE REQUIREMENTS, IF ANY, OF
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, OR (II) WHERE THE FAILURE
TO OBTAIN SUCH CONSENTS, APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH
FILINGS OR NOTIFICATIONS, WOULD NOT MATERIALLY IMPAIR THE ABILITY OF SUCH
STOCKHOLDER TO PERFORM ITS OBLIGATIONS HEREUNDER.


 

Section 3.4                                      Ownership of Shares.  As of the
date hereof, such Stockholder has good and marketable title to and is the record
and beneficial owner or, in the case of GSCP (NJ), Inc., OCM Principal
Opportunities Fund, L.P., OCM/GFI Power Opportunities Fund, L.P., the beneficial
owner, of the Owned Shares set forth opposite such Stockholder’s name on
Schedule A hereto, free and clear of all pledges, liens, proxies, claims,
charges, security interests, preemptive rights, voting trusts, voting
agreements, options, rights of first offer or refusal and any other encumbrances
or arrangements whatsoever with respect to the ownership, transfer or other
voting of the Owned Shares.  There are no outstanding options, warrants or
rights to purchase or acquire, or agreements or arrangements relating to the
voting of, any Owned Shares and such Stockholder (either directly or indirectly
through one of its affiliates) has the sole authority to direct the voting of
the Owned Shares in accordance with the provisions of this Agreement and the
sole power of disposition with respect to the Owned Shares, with no
restrictions, subject to applicable securities laws on its disposition
pertaining thereto.  As of the date hereof, such Stockholder does not own
beneficially or of record any equity securities of the Company other than the
Owned Shares set forth opposite such Stockholder’s name on Schedule A hereto. 
Such Stockholder has not appointed or granted a proxy which is still in effect
with respect to any Owned Shares.

 

Section 3.5                                      Stockholder Has Adequate
Information.  Such Stockholder is an “accredited investor” (as defined under the
Securities Act of 1933, as amended) and a sophisticated investor with respect to
the Covered Shares and has independently and without reliance upon Parent (other
than reliance on the agreements of Parent contained in the Merger Agreement) and
based on such information as such Stockholder has deemed appropriate, made its
own analysis and decision to enter into this Agreement.  Such Stockholder
acknowledges that Parent has not made nor makes any representation or warranty
in this Agreement, whether express or implied, of any kind or character.  Such
Stockholder acknowledges that the agreements contained herein with respect to
the Covered Shares by such Stockholder are irrevocable, and that the Stockholder
shall have no recourse to the Covered Shares or Parent with respect to the
Covered Shares, except with respect to breaches of representations, warranties,
covenants and agreements expressly set forth in this Agreement.

 

Section 3.6                                      Parent’s Excluded Information. 
Such Stockholder acknowledges and confirms that (a) Parent may possess or
hereafter come into possession of certain non-public information concerning the
Covered Shares and the Company which is not known to Stockholder and which may
be material to Stockholder’s decision to vote in favor of the Merger (“Parent’s
Excluded Information”), (b) Stockholder has requested not to receive Parent’s
Excluded Information and has determined to vote in favor of the Merger and sell
the Covered Shares notwithstanding its lack of knowledge of Parent’s Excluded
Information, and (c) Parent shall have no liability or obligation to Stockholder
in connection with, and Stockholder hereby waives and releases Parent from, any
claims which Stockholder or its successors and assigns may have against Parent
(whether pursuant to applicable securities, laws or otherwise) with respect to
the non-disclosure of Parent’s Excluded Information.

 

5

--------------------------------------------------------------------------------



 

Section 3.7                                      No Setoff.  Such Stockholder
has no liability or obligation related to or in connection with the Covered
Shares other than the obligations to Parent as set forth in this Agreement.  To
the knowledge of such Stockholder, there are no legal or equitable defenses or
counterclaims that have been or may be asserted by or on behalf of the Company,
as applicable, to reduce the amount of the Covered Shares or affect the validity
or enforceability of the Covered Shares.

 

Section 3.8                                      Reliance by Parent and Merger
Sub.  Such Stockholder understands and acknowledges that Parent and Merger Sub
are entering into the Merger Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement.

 


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB


 

As of the date hereof, Parent and Merger Sub hereby, jointly and severally,
represent and warrant to each Stockholder and the Company that each of Parent
and Merger Sub has all necessary power and authority to execute and deliver this
Agreement and this Agreement has been duly and validly authorized, executed and
delivered by Parent and Merger Sub and, assuming the due authorization,
execution and delivery by the other parties hereto, constitutes a legal, valid
and binding agreement of Parent and Merger Sub, enforceable against Parent and
Merger Sub in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).  As of the
date hereof, neither Parent, Merger Sub nor any of their respective subsidiaries
beneficially owns, directly or indirectly, any shares of Company Common Stock or
other securities convertible into, exchangeable into or exercisable for shares
of Company Common Stock.  Neither Parent nor Merger Sub, nor any of their
“affiliates” or “associates” (as such terms are defined in Section 203 of the
DGCL) have been an “interested stockholder” of the Company (as defined in
Section 203 of the DGCL) within the three years prior to the date of this
Agreement.  The execution and delivery of this Agreement by Parent and Merger
Sub do not, and the consummation by Parent and Merger Sub of the transactions
contemplated hereby and compliance by Parent and Merger Sub with the terms
hereof will not, conflict with, or result in any violation or default of (with
or without notice or lapse of time or both), any provision of, the certificate
of incorporation or by-laws of Parent or Merger Sub, any trust agreement,
contract, loan or credit agreement, note, bond, mortgage, indenture, lease or
other agreement, instrument, permit, concession, franchise, license or Law
applicable to Parent or Merger Sub or to Parent or Merger Sub’s properties or
assets.

 


ARTICLE V.


COVENANTS OF THE STOCKHOLDERS


 

Each Stockholder, on a several but not joint basis, hereby covenants and agrees
as follows:

 

6

--------------------------------------------------------------------------------


 

Section 5.1                                      No Solicitation.


 

(a)                                  Such Stockholder hereby acknowledges that
it is aware of the covenants of the Company contained in Section 5.2 of the
Merger Agreement and hereby agrees that it shall, and shall cause its
representatives to, except as allowed under Section 5.2(g) of the Merger
Agreement, immediately cease any discussions or negotiations with any parties
that may be ongoing with respect to a Takeover Proposal.  Such Stockholder
further agrees that it shall not, nor shall it permit any of its representatives
to, directly or indirectly, (i) solicit, initiate, cause, encourage or take any
other action to knowingly facilitate (including by way of furnishing non-public
information or providing access to the Company’s or such Stockholder’s
properties, books, records or personnel, as applicable) any inquiries regarding,
or the making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, a Takeover Proposal or (ii) enter into, continue or
otherwise participate in any discussions or negotiations regarding a Takeover
Proposal, or otherwise knowingly facilitate any efforts or attempt to implement
a Takeover Proposal or execute or enter into any agreement, understanding or
arrangement with respect to a Takeover Proposal, except, in each case, to the
extent that the Company is permitted to engage in such solicitation, initiation,
facilitation, discussion or negotiation pursuant to Section 5.2 of the Merger
Agreement.  Such Stockholder shall promptly advise Parent orally and in writing
of the receipt by such Stockholder or any of its representatives of any Takeover
Proposal or any inquiry with respect to, or that could reasonably be expected to
lead to, any Takeover Proposal (in each case within 3 calendar days after
receipt), specifying the material terms and conditions of such Takeover Proposal
or inquiry and the identity of the party making such Takeover Proposal or
inquiry.  Such Stockholder shall, subject to the fiduciary duties of the Company
Board, keep Parent reasonably informed of the material details of any such
Takeover Proposal or inquiry.

 

(b)                                 Notwithstanding the foregoing, nothing in
this Agreement shall be deemed to prohibit David Robbins and John Michal Conaway
from fulfilling each of their obligations as directors of the Company with
respect to the taking, as a representative of the Company, any action which is
expressly permitted to be taken by the Company pursuant to Section 5.2 of the
Merger Agreement or from entering into negotiations and discussions regarding
the Covered Shares with respect to any Takeover Proposal at any time that the
Company is permitted to engage in negotiations or discussions with respect
thereto under such Section 5.2.  The parties acknowledge that this Agreement is
entered into by each Stockholder solely in such Stockholder’s capacity as the
beneficial owner of such Stockholder’s Owned Shares and that the taking of, or
the refraining from taking, any action contemplated in the immediately preceding
sentence by either of the aforementioned representatives of either Stockholder
solely in such representative’s capacity as a director of the Company shall not
be deemed to constitute a breach of this Agreement.

 

Section 5.2                                      No Transfer.  Other than
pursuant to the terms of this Agreement or the Merger Agreement, without the
prior written consent of Parent or as otherwise provided in this Agreement,
during the term of this Agreement, such Stockholder hereby agrees to not,
directly or indirectly, (a) grant any proxies or enter into any voting trust or
other agreement or arrangement with respect to the voting of any Covered Shares
or (b) sell, pledge, assign, transfer, encumber or otherwise dispose of
(including by merger, consolidation or otherwise by operation of Law), or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect assignment, transfer, encumbrance or other disposition of
(including by merger, consolidation or otherwise by operation of Law), any
Covered Shares.

 

7

--------------------------------------------------------------------------------



 


PARENT AND MERGER SUB HEREBY ACKNOWLEDGE THAT ONE OR MORE COVERED SHARES MAY, AS
OF THE DATE HEREOF, BE PLEDGED OR ENCUMBERED PURSUANT TO FINANCING ARRANGEMENTS
OF EACH STOCKHOLDER EXISTING AS OF THE DATE HEREOF.


 

Section 5.3                                      No Inconsistent Agreement. 
Such Stockholder hereby covenants and agrees that such Stockholder (a) has not
entered into and shall not enter into any agreement that would restrict, limit
or interfere with the performance of such Stockholder’s obligations hereunder
and (b) shall not knowingly take any action that would reasonably be expected to
make any of its representations and warranties contained herein untrue or
incorrect or have the effect of preventing or disabling it from performing its
obligations under this Agreement.

 

Section 5.4                                      Public Announcement. 
Stockholder shall consult with Parent before issuing any press releases or
otherwise making any public statements with respect to the transactions
contemplated herein and shall not issue any such press release or make any such
public statement without the approval of Parent, except as may be required by
Law.

 

Section 5.5                                      Additional Shares.  Stockholder
shall as promptly as practicable notify Parent of the number of any new Covered
Shares acquired by the Stockholder, if any, after the date hereof.  Any such
shares shall be subject to the terms of this Agreement as though owned by the
Stockholder on the date hereof.

 

ARTICLE VI.

MISCELLANEOUS

 

Section 6.1                                      Termination.  This Agreement
and all of its provisions shall terminate upon the earlier of (i) the Effective
Time, (ii) the termination of the Merger Agreement in accordance with its terms
(including, following the payment of the Termination Fee, if due at that time
thereunder), or (iii) written notice of termination of this Agreement by Parent
to Stockholders (such date of termination, the “Voting Agreement Termination
Date”).  Nothing in this Section 6.1 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement when such Agreement was in effect.

 

Section 6.2                                      Amendment of Merger Agreement. 
The obligations of the Stockholders under this Agreement shall terminate if the
Merger Agreement is amended or otherwise modified after the date hereof without
the prior written consent of the Stockholders in a manner that reduces or
changes the form of Merger Consideration, adversely affects the rights of the
Stockholders or extends the term of the Merger Agreement.

 

Section 6.3                                      Survival of Representations and
Warranties.  The respective representations and warranties of the Stockholders
contained herein shall not be deemed waived or otherwise affected by any
investigation made by the other party hereto.  The representations and
warranties contained herein shall expire with, and be terminated and
extinguished upon, the Voting Agreement Termination Date, and thereafter no
party hereto shall be under any liability whatsoever with respect to any such
representation or warranty.

 

8

--------------------------------------------------------------------------------


 

Section 6.4                                      Fees and Expenses.  Except as
otherwise provided herein or as set forth in the Merger Agreement, all costs and
expenses incurred in connection with the transactions contemplated by this
Agreement shall be paid by the party incurring such costs and expenses.

 

Section 6.5                                      Liabilities Several.  The
obligations of the Stockholders under this Agreement shall be several and not
joint.

 

Section 6.6                                      Limited Recourse.  With respect
to GSC Partners CDO Fund, Limited and GSC Partners CDO Fund II, Limited (each, a
“CDO”), each other party to this Agreement (each, a “Non-CDO Party”) agrees
that, notwithstanding any other provision of this Agreement, the liability of
each CDO to the Non-CDO Parties hereunder is limited in recourse to the Covered
Shares with respect to such CDO, and if the proceeds of the Covered Shares, when
applied in accordance with the Priority of Payments (in each case, as defined in
the Indenture governing such CDO), are insufficient to meet the obligations of
such CDO hereunder in full, such CDO shall have no further liability in respect
of any such obligations, and such obligations and all claims of the Non-CDO
Parties against such CDO shall thereupon extinguish and not thereafter revive.


 

Notwithstanding any other provision of this Agreement, each Non-CDO Party agrees
not to institute against, or join any other person in instituting against,
either of the CDOs any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under Cayman Islands
bankruptcy laws, United States federal or state bankruptcy laws, or similar laws
of any jurisdiction until at least one year and one day or the then applicable,
if longer, preference period after the payment in full of all amounts payable in
respect of the securities issued by such CDO plus one day; provided, however,
that nothing in this provision shall preclude or limit, or be deemed to stop,
any Non CDO Party (A) from taking any action prior to the expiration of the
aforementioned one year and one day period (or, if longer, the applicable
preference period then in effect plus one day) in (x) any case or proceeding
voluntarily filed or commenced by such CDO or (y) any involuntary insolvency
proceeding filed or commenced against such CDO, as the case may be, by a person
other than a Non-CDO Party or its affiliates, or (B) from commencing or pursuing
against such CDO or any properties of such CDO any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium, liquidation or
similar proceeding.

 

Section 6.7                                      Notices.  All notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be given (a) on the date of delivery if delivered personally, (b) on
the first business day following the date of dispatch if delivered by a
nationally recognized next-day courier service, (c) on the fifth business day
following the date of mailing if delivered by registered or certified mail
(postage prepaid, return receipt requested) or (d) if sent by facsimile
transmission, when transmitted and receipt is confirmed.  All notices hereunder
shall be delivered to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 6.7):

 

9

--------------------------------------------------------------------------------


 

if to Parent or Merger Sub:

c/o The Gores Group, LLC
10877 Wilshire Blvd., 18th Floor
Los Angeles, CA 90024
Attention:  Fund General Counsel
Facsimile No: (310) 443-2149

 

with a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, N.W.
Suite 1000
Washington, DC 20004
Attention:                 Paul F. Sheridan, Jr.
                                                                        Joseph
A. Simei
Facsimile No.:  (202) 637-2201

 

if to GSCP (NJ), INC., GSCP (NJ), Inc., GSC Recovery II, L.P., GSC Recovery IIA,
L.P., GSC Partners CDO Fund, Limited, or GSC Partners CDO Fund II, Limited:

 

c/o GSC Group
300 Campus Drive
Florham Park, New Jersey  07932
Attention:  General Counsel
Facsimile No.:  (973) 437-1037

 

if to OCM Principal Opportunities Fund, L.P. and OCM/GFI Power Opportunities
Fund, L.P.

 

c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA  90071
Attention:                 Adam Pierce, Vice President
Facsimile No: (213) 830-6394

 

if to the Company:

 

Cherokee International Corporation
2841 Dow Avenue
Tustin, California 92780
Attention: Jeffrey Frank, President and Chief Executive Officer
Facsimile No: (714) 838-8569

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, CA 92660

Attention:

Gary J. Singer, Esq.

 

Loren J. Weber, Esq.

Facsimile No: (949) 823-6994

 

Section 6.8                                      Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 6.9                                      Entire Agreement; Assignment. 
This Agreement and the Merger Agreement constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof
and thereof.  This Agreement shall not be assigned (whether pursuant to a
merger, by operation of law or otherwise), except that Merger Sub may assign all
or any of its rights and obligations hereunder to Parent or any direct or
indirect wholly-owned subsidiary of Parent, provided, however, that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations.

 

Section 6.10                                Amendment.  This Agreement may be
amended by the parties at any time prior to the Effective Time.  This Agreement
may not be amended except by an instrument in writing signed by each of the
parties hereto.

 

Section 6.11                                Waiver.  At any time prior to the
Effective Time, any party hereto may (a) extend the time for the performance of
any obligation or other act of any other party hereto, (b) waive any inaccuracy
in the representations and warranties of any other party contained herein or in
any document delivered pursuant hereto and (c) waive compliance with any
agreement of any other party or any condition to its own obligations contained
herein.  Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.  The
failure of any party to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of those rights.

 

Section 6.12                                Parties in Interest.  This Agreement
shall be binding upon and inure solely to the benefit of each party hereto, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

11

--------------------------------------------------------------------------------


 

Section 6.13                                Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware (without giving effect to the choice of law principles therein).

 

Section 6.14                                Specific Performance; Submission to
Jurisdiction.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery or other
courts of the State of Delaware, this being in addition to any other remedy to
which such party is entitled at law or in equity.  In addition, each of the
parties hereto (a) consents to submit itself to the personal jurisdiction of the
Court of Chancery or other courts of the State of Delaware in the event any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement or any of the transactions contemplated by this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from such court, (c) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery or
other courts of the State of Delaware and (d) to the fullest extent permitted by
Law, consents to service being made through the notice procedures set forth in
Section 6.7.  Each party hereto hereby agrees that, to the fullest extent
permitted by Law, service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 6.7 shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated hereby.

 

Section 6.15                                Waiver of Jury Trial.  Each of the
parties hereto hereby waives to the fullest extent permitted by applicable Law
any right it may have to a trial by jury with respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement.  Each
of the parties hereto (a) certifies that no representative, agent or attorney of
any other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 6.15.

 

Section 6.16                                Headings.  The descriptive headings
contained in this Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 6.17                                Counterparts. This Agreement may be
executed and delivered (including by facsimile transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

Section 6.18                                Further Assurances.

 

From time to time, at the request of another party and without further
consideration, each party hereto shall take such reasonable further action as
may reasonably be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Stockholders, the Company, Parent and Merger Sub have
caused this Agreement to be duly executed on the date hereof.

 

 

 

PARENT:

 

 

 

 

 

 

LINEAGE POWER HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Ryan Wald

 

 

Name:

Ryan Wald

 

 

Title:

Vice President

 

 

 

 

 

 

 

MERGER SUB:

 

 

 

 

 

 

BIRDIE MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Steven G. Eisner

 

 

Name:

Steven G. Eisner

 

 

Title:

Vice President & Secretary

 

 

 

 

 

COMPANY:

 

 

 

 

 

CHEROKEE INTERNATIONAL CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey Frank

 

 

Name:

Jeffrey Frank

 

 

Title:

President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

GSCP (NJ), INC.

 

 

 

 

 

By:

/s/ David L. Goret

 

 

Name:

David L. Goret

 

 

Title:

Senior Managing Director and Secretary

 

 

 

GSC RECOVERY II, L.P.

 

 

 

 

 

 

By:

GSC Recovery II GP, L.P.,
its general partner

 

 

 

 

By:

GSC RII, LLC,
its general partner

 

 

 

 

By:

GSCP (NJ) Holdings, L.P.,
its managing member

 

 

 

 

By:

GSCP (NJ), Inc.,
its general partner

 

 

 

By:

/s/ David Robbins

 

 

Name:

David Robbins

 

 

Title:

Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

GSC RECOVERY IIA, L.P.

 

 

 

By:

GSC Recovery IIA GP, L.P.,
its general partner

 

 

 

 

By:

GSC RIIA, LLC,
its general partner

 

 

 

 

By:

GSCP (NJ) Holdings, L.P.,
its managing member

 

 

 

 

By:

GSCP (NJ), Inc.,
its general partner

 

 

 

 

 

 

 

By:

/s/ David Robbins

 

 

Name:

David Robbins

 

 

Title:

Managing Director

 

 

 

 

 

GSC PARTNERS CDO FUND, LIMITED

 

 

 

 

 

By:

/s/ Alan Corkish

 

 

Name:

Alan Corkish

 

 

Title:

Director

 

 

 

 

 

GSC PARTNERS CDO FUND II, LIMITED

 

 

 

 

 

By:

/s/ David Dyer

 

 

Name:

David Dyer

 

 

Title:

Director

 

S-3

--------------------------------------------------------------------------------


 

 

OCM PRINCIPAL OPPORTUNITIES FUND, L.P.

 

 

 

 

 

By:

Oaktree Fund GP I, L.P.

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Michael P. Harmon

 

 

Name:

Michael P. Harmon

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Authorized Signatory

 

S-4

--------------------------------------------------------------------------------


 

 

OCM/GFI POWER OPPORTUNITIES FUND, L.P.

 

 

 

 

 

By:

Oaktree Fund GP I, L.P.

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Michael P. Harmon

 

 

Name:

Michael P. Harmon

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Authorized Signatory

 

S-5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Stockholder

 

Shares of Common Stock

 

 

 

 

 

GSCP (NJ), Inc.

 

5,020,148

(1)

 

 

 

 

GSC Recovery II, L.P.

 

2,312,360

 

GSC Recovery IIA, L.P.

 

2,280,175

 

GSC Partners CDO Fund, Limited

 

349,416

 

GSC Partners CDO Fund II, Limited

 

78,197

 

 

 

 

 

OCM Principal Opportunities Fund, L.P.

 

4,465,079

 

OCM/GFI Power Opportunities Fund, L.P.

 

312,897

 

 

--------------------------------------------------------------------------------

(1) Shares are held by GSC Recovery II, L.P., GSC Recovery IIA, L.P., GSC
Partners CDO Fund, Ltd., and GSC Partners CDO Fund II, Ltd. GSCP (NJ), Inc. is a
beneficial owner only.

 

--------------------------------------------------------------------------------